ORDER

Kliton Shehaj has filed a petition for judicial review of an order by the Board of Immigration Appeals (BIA) which affirmed an immigration judge’s (IJ) finding that he was subject to removal despite his applications for asylum and the withholding of removal. The parties have waived oral argument and the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
Shehaj is a native and citizen of Abania who entered the United States on or about *474October 12, 1997. The Immigration and Naturalization Service initiated removal proceedings against Shehaj on November 25, 1997, alleging that he illegally entered the country.
At a hearing before an IJ, Shehaj conceded removability and applied for asylum, withholding of deportation, or in the alternative, voluntary departure. The IJ found that Shehaj failed to provide any evidence that he was eligible for voluntary departure. Therefore, the IJ dismissed the request for voluntary departure as abandoned. The IJ also denied Shehaj’s applications for asylum and withholding of removal.
Following review of the IJ’s decision, a single member of the BIA determined that there was no reasonable possibility that the result reached by the IJ was incorrect. 8 C.F.R. § 1003.1(a)(7)(ii). Pursuant to § 1003.1(a)(7)(iii), the Board member issued a “streamlined” order on June 10, 2002, which summarily affirmed, without opinion, the IJ’s decision. Shehaj has filed a timely petition for judicial review of the BIA’s decision.
Shehaj challenges the constitutionality of the Board’s streamlined procedures arguing that the procedures violate due process. However, this argument was rejected by this court in Denko v. INS, 351 F.3d 717 (6th Cir.2003). In Denko, we found that the summary affirmance without opinion rule which renders the IJ’s decision the final agency order did not violate an individual’s due process rights. Id. at 727-32. As we have specifically rejected the constitutionality argument presented by Shehaj, there are no grounds to review the BIA’s decision.
Accordingly, we deny the petition for review.